Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 10/31/2020, 3/15/2021, 6/8/2022 and 6/14/2022 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fingernail” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “…a hard plastic fingernail extend beyond…” which is grammatically awkward. An appropriate correction would be - -… a hard plastic fingernail extends beyond…- -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a chopstick” and “a stiff body of shape and proportions approximate to a pool cue” which is unclear and renders the claims indefinite. Specifically, it is unclear if the pool cue and the stiff body are the same component, and the shape of that component cannot be determined. Both chopsticks and pool cues come in different shapes, sizes and proportions, and the robot required by the claim cannot be determined. Additionally, the phrase “approximate to” is unclear, as the shapes this recitation includes cannot be determined.
Claim 1 recites “the functional mapping” which lacks antecedent basis, and the term is not defined by the claim.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the means by which the “functional mapping” is stored. 
Claim 3 recites “soft” which is unclear and renders the claims indefinite. The term “soft” is not defined by the claim and one of ordinary skill cannot determined the materials required by the recitation.
Claim 4 recites “wherein the skin is approximately 10Mpa” which is unclear and renders the claims indefinite. Specifically, the recited value and unit is not attached to any property of the claimed skin, and the meaning of the claim is entirely unclear.
Claim 6 recites “a hard plastic fingernail” which is unclear and renders the claim indefinite. Specifically, the term “hard’ is not defined by the claim, and the types of plastic required by the recitation cannot be determined. Additionally, it is unclear what is required by the term “fingernail” as the common meaning of the term appears to have no relation to the claimed structure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Morales (US 2010/0204713 A1) in view of Ponulak et al. (US 2015/0127150 A1).
Ruiz Morales discloses a robot comprising: a chopstick (18), configured for at least four degrees of freedom (5DOF, see end of Paragraph [0070]) of movement, the chopstick having a stiff body (considered stiff) of shape and proportions approximate to (element 18 is an elongated cylinder, and as best understood is of shape and proportions “proximate to a pool cue”) a pool cue; an electromagnetic actuator (at least paragraph [0036]), comprising a motor, for each degree of freedom of movement (each degree of freedom requires a motor for movement about each axis) coupled with the stiff body, and a 6-axis force/torque sensor (122) mounted inline between the actuators and each chopstick.
Ruiz Morales does not specifically state that wherein the functional mapping from each actuator's motor current to torque output along an axis of motion is stored, and used in concert with a calibrated model of the robot for effective impedance control.
The selection of a know control method for a robot suitable for a given intended use is within the level of ordinary skill in the art.
Ponulak discloses a control method for a robot using motor current draw, motor torque and joint position (paragraph [0050]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Ruiz Morales to control the robot as taught by Ponulak, as the selection of a known control method for a robot only required routine skill in the art.

Claim(s) 2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Morales and Ponulak as applied to claim 1 above, and further in view of Pergande et al. (US 2014/0265394 A1).

Ruiz Morales and Ponulak disclose the claimed invention except for wherein each chopstick is constructed from carbon fiber to minimize weight and maximize stiffness.
Pergande discloses chopsticks (103) made from carbon fiber (see abstract).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the robot of Ruiz Morales and Ponulak to have the chopsticks made from carbon fiber, as the selection of a known material suitable for a given intended use only requires routine skill in the art, and carbon fiber is well known for having a high strength to weight ratio and is common in robotic applications.

Claim(s) 3-5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Morales and Ponulak as applied to claim 1 above, and further in view of Hayakawa et al. (US 2009/0158864 A1).
Ruiz Morales and Ponulak disclose the claimed invention except for further comprising a soft, skin with the compliance of rubber covering each chopstick, wherein the skin is approximately 10 MPa, or wherein the skin is instrumented with an array of tactile sensors, so that pressure location and magnitude can be detected at any point on the skin.
Hayakawa discloses a robotic skin (50) covering an end effector having tactile sensors (52).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the robotic device of Ruiz Morales and Ponulak to have a robotic skin with tactile sensors, in order to provide more accurate control of the robotic device by enables the sensing of contact between the chopstick and the environment. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Morales and Ponulak as applied to claim 1 above, and further in view of Townsend et al. (US 2004/0103740 A1).
Ruiz Morales and Ponulak disclose the claimed invention except for a hard plastic fingernail extend beyond the end of the chopstick.
The selection of a known material suitable for a given intended use is within the level of ordinary skill in the art.
Townsend discloses a fingernail (90) for a robotic end effector.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Ruiz Morales and Ponulak to have a fingernail, in order to facilitate lifting/moving objects or to protect the end of the chopstick from abrasion, and to make the fingernail out of “hard” plastic, as the selection of a known material suitable for a given intended use is within the level of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658